Citation Nr: 9910290	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1985.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in June 1994.  That decision denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death.

The Board remanded the issues that are the subject of this 
decision in February 1997.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

A hearing was held on December 4, 1996, before a Member of 
the Board of Veterans' Appeals (Board) who is no longer 
employed by the Board.  The appellant was informed of this 
and also of the opportunity for another hearing by a current 
Member by letter dated February 22, 1999.  The appellant has 
responded that she does not want an additional hearing.  The 
appellant's claim is therefore being considered upon the 
evidence of record.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



FINDINGS OF FACT

1.  The veteran died on May [redacted], 1994 at 49 years of age.

2.  According to the certificate of death, the cause of the 
veteran's death was carbon dioxide necrosis due to 
hypoventilation due to metastatic renal cancer.

3.  At the time of the veteran's death, he was service 
connected for arthritis of the cervical and lumbar spine, 
hypertension, and duodenal ulcer.

4.  No competent medical evidence has been submitted linking 
the veteran's terminal metastatic renal cancer with his 
service-connected disabilities or any incident or occurrence, 
including exposure to herbicides or duty in Vietnam, while 
the veteran was on active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).

Under 38 C.F.R. § 3.312(a), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  This determination is to be 
based on sound judgment after careful review of the facts, 
and not on speculation.  Id.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
For a service-connected disability to be considered a 
contributory cause of death, "it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it lent assistance to the production of 
death."  38 C.F.R. § 3.312(c).  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

The threshold question that must be resolved with regard to 
the appellant's claim of service connection for the cause of 
the veteran's death is whether she has presented evidence 
that the claim is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy, 1 Vet. App. at 81.  An allegation that 
the veteran's death is the result of a disorder that is 
service connected is not sufficient; the appellant must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998). 
Service connection may also be granted for disease, which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

For service connection for the cause of death, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die). However, the last two 
requirements must be supported by evidence of record. Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 9 Vet. 
App. 40, 46 (1996).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

A well-grounded claim for service connection for the cause of 
a veteran's death, thus, is one which justifies a belief by a 
fair and impartial individual that it is plausible that the 
veteran's death resulted from a disability incurred in or 
aggravated by service, or that death resulted from a 
disability which may be presumed under law to have been 
related to service.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Therefore, if the 
determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  Grottveit, 5 Vet. App. at 93.  
A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober,  at 495.

The veteran's death certificate reports that the veteran died 
on May [redacted], 1994, at the age of 49.  The cause of death 
listed by the attending physician was carbon dioxide narcosis 
due to hypoventilation due to metastatic renal cancer.  An autopsy 
revealed renal cell carcinoma of the left kidney consisting 
of a 10 cm superior pole tumor with extensive necrosis, 
bilateral pleural metastases, right greater than left, left 
pulmonary metastases, and bone metastases.  The autopsy noted 
the cause of the veteran's death to be respiratory compromise 
secondary to pulmonary edema and metastatic renal cell 
carcinoma.

Review of the veteran's service medical records is negative 
for any evidence of complaint, treatment, or findings 
relating to renal cell carcinoma.  In November 1976 the 
veteran was noted to have an unspecified urinary tract 
infection.  The veteran was treated for several years during 
service for arthritis of the spine, both cervical and lumbar, 
that included pain in the hips.  In November 1970 an IVP and 
voiding cystourethrogram series were normal, resulting in an 
impression of normal urinary tract.  Several fibromas were 
removed during his period of active service, from his lip and 
buttock.

The veteran's service personnel records indicate that the 
veteran served in Vietnam, with receipt of the Vietnam 
Service Medal and Republic of Vietnam Campaign Medal.

Review of the evidence reveals that the veteran was service-
connected for arthritis of the cervical spine, arthritis of 
the lumbar spine with low back pain, hypertension, and 
duodenal ulcer.  The veteran's service medical records do not 
reveal evidence of any combat related wounds.

The veteran's VA examination in August 1985 was negative for 
any complaint, treatment, or finding relevant to renal 
carcinoma.  An upper GI X-ray examination series revealed no 
masses within the "abdominopelvic" area.

Review of the post service medical records indicates 
occasional treatment for his service-connected disorders.  
Chest X-ray examinations in February and October 1989 noted 
no abnormalities. 

Review of the evidence regarding pertaining to the veteran's 
terminal illness, reveals that the veteran complained of a 
pain in his left leg radiating to his ankle and foot in 
February 1994.  The pain was sharp and aching, radiating from 
his back.  Given the veteran's history of arthritis of the 
spine, he was treated conservatively, and was reevaluated 
after a week.  Treatment records then indicate that a left 
adrenal mass and bilateral lung nodules were noted on a chest 
X-ray examination in February 1994 and a CT scan was 
confirmatory in March 1994.  The veteran had noticed several 
months of weight loss and complained of pain in the left hip 
for the previous month. 

The veteran was admitted to hospitalization in March 1994, 
and following diagnostic testing probable metastatic renal 
cell carcinoma was diagnosed.  By the end of March 1994, the 
veteran was discharged to return with any worsening shortness 
of breath, fevers, or total symptomatology.

The veteran was readmitted in May 1994.  The autopsy 
summarized the course of his hospitalization noting that the 
rapid proliferation of pulmonary and pleural metastases 
combined with the effects of bilateral pulmonary edema proved 
to be an overwhelming respiratory compromise which resulted 
in his death.

A medical opinion was solicited from a VA physician at the 
RO.  The physician noted that the veteran had died from 
metastatic left renal carcinoma.  The physician concluded 
that the service-connected hypertension, arthritis, and PUD 
(peptic ulcer disease) did not contribute to death.

The appellant appeared before a traveling member of the Board 
in December 1996.  She testified that she believed the 
veteran's life had been taken away by the Air Force.  She 
recalled that during her seventeen years of marriage to the 
veteran, he could not comfortably eat anything but beans, and 
would have night sweats.  She stated that he had once told 
her that he felt as if the blood in his veins was boiling.  
She recalled that a "spot" had been found on the veteran's 
lungs during an X-ray examination in 1986.  The veteran was 
also said to have been treated over the years by doctors who 
had failed to follow-up on his medical complaints.

The appellant noted that the veteran had told her that he was 
exposed to chemicals while in Vietnam.  The veteran had 
worked in warehouses, and had been responsible for moving 
around chemical drums.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  The only evidence submitted 
that makes the requisite connection between the veteran's 
terminal metastatic renal carcinoma and any physical problem 
that dates from service, including the veteran's service-
connected disorders, is the appellant.  The Board finds no 
competent medical evidence has been submitted that supports 
the appellant's contention that the cause of her husband's 
death is related to an illness incurred during his recognized 
service.  The appellant's testimony is not competent to 
provide the necessary etiological link.  See Grottveit, 5 
Vet. App. at 93.

No physician or other health care provider has suggested that 
the veteran's death was related to his military service or 
his service-connected disorders.  Lay assertions to the 
effect that the veteran's death was related to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") noted that lay persons are 
not competent to offer medical opinions and, therefore, those 
opinions cannot serve as a basis for a well-grounded claim.  
Because the appellant is not a medical expert, she is not 
competent to express an authoritative opinion regarding the 
medical causation of the veteran's terminal illness.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has carefully reviewed the medical evidence of the 
examinations immediately after the veteran's service.  The 
Board is unable to find documentary evidence that supports 
the appellant's contention at the hearing that an abnormality 
was found on an X-ray examination of the veteran's chest 
shortly after service.  The provisions of 38 C.F.R. 
§ 3.309(a) (1998) regarding presumptive service connection 
for malignant tumors identified during the first year 
following separation from service are therefore inapplicable.

In addition, the lay evidence of what a health care 
professional diagnosed or found on examination is hearsay, 
and as such is not competent to show the presence of that 
disorder.  The connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  See Franzen v. Brown, 9 Vet. App. 235 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
appellant's testimony as to what a physician told the veteran 
in 1985 or 1986 even more attenuated and unreliable upon 
which to base a finding of plausibility.

Agent Orange

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(6)(i) 
(1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (1998) are met even though there is no record 
of such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma (For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.)  38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.309(e) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  Service in Vietnam during the Vietnam Era together 
with the development of non-Hodgkin's lymphoma manifested 
subsequent to such service is sufficient to establish service 
connection for that disease.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (1998).

When the requirements of a well-grounded claim are considered 
in relation to § 3.309, it must first be shown that there is 
medical evidence of a disability listed in § 3.309(e) (1998).  

Review of the evidence does in fact indicate that the veteran 
served in Vietnam therefore allowing presumptive service 
connection for any of the diseases listed in 3.309(e).  The 
veteran's metastatic renal carcinoma is not one of the 
diseases recognized as related to exposure to herbicides.

Although the veteran was diagnosed with lung cancer, it was 
diagnosed as metastatic renal carcinoma, i.e., it originated 
as renal carcinoma and then metastasized.  In a recent 
opinion, the VA General Counsel determined that presumptive 
service connection may not be established under 38 U.S.C. 
1116 and 38 C.F.R. § 3.3079(a) for a cancer listed in 38 
C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure. 
See VAOPGCPREC 18-97 (O.G.C. Prec. 18-97). Evidence 
sufficient to support the conclusion that a cancer listed in 
section 3.309(e) resulted from metastasis of a cancer not 
associated with herbicide exposure will constitute 
"affirmative evidence' to rebut the presumption of service 
connection for purposes of 38 U.S.C.A. § 1113(a) and 38 
C.F.R. § 3.307(d). Id.

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation. Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  
Brock v. Brown, 10 Vet. App. 155, 160 (1997).  

The Board finds the appellant's claim of entitlement to 
service connection for the cause of the veteran's death on 
the basis of exposure to herbicides not well grounded.  The 
conditions that caused his death are not subject to the 
presumptions referable to veterans who served in Vietnam or 
were otherwise exposed to herbicidal agents.  There is also 
no competent evidence linking the fatal conditions to 
exposure to herbicides in service.  

There has been no competent medical evidence submitted which 
links the veteran's death to his recognized service.  There 
is no competent evidence that his service connected 
disabilities contributed to his death.  As the appellant has 
not presented medical or competent evidence which would 
justify a belief by a fair and impartial individual that it 
is plausible the veteran's death was related to service, her 
claim is not well grounded and must be denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the well 
groundedness of the claim, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that a claim that is not well grounded is inherently 
implausible, and any error by the RO in the adjudication of 
the claim could not be prejudicial.  The appellant was not 
prejudiced by the remand as it merely prompted additional 
development of her claim not required under the duty to 
assist.  If there has been a failure to submit evidence in 
support of a plausible claim, VA is under no duty to assist 
the claimant in any further development of the claim.  See 
Grottveit, 5 Vet. App. at 93.  

The Board further finds that the appellant has been advised 
of the evidence necessary to establish a well grounded claim, 
and she has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground her claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

